207 F.2d 41
KINGv.NIXON.
No. 11569.
United States Court of Appeals District of Columbia Circuit.
Argued May 13, 1953.
Decided August 27, 1953.

Mr. Saul G. Lichtenberg, Washington, D. C., with whom Mr. Ira M. Lowe and Mr. Evan T. Davis, Washington, D. C., were on the brief, for appellant.
Mr. William E. Owen, Washington, D. C., for appellee.
Before EDGERTON, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The District Court rightly ruled that recovery of exemplary or punitive damages, in a civil action for assault and battery, is not precluded by the fact that the defendant may be liable to criminal prosecution,1 and also that the defendant's financial condition is admissible in evidence as bearing on the amount of such damages. Brown v. Evans, C.C., 17 F. 912; affirmed, Evans v. Brown, 1883, 109 U.S. 180, 3 S.Ct. 83, 27 L.Ed. 898; notes, 16 A.L.R. 771, 798, 838, 123 A.L.R. 1115, 1122, 1136.


2
Affirmed.



Notes:


1
 Language to the contrary in Huber v. Teuber, 1879, 3 MacArthur 484, 497, 10 D.C. 484, is erroneous